In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 09-766V
                                          (Not to be published)

*****************************
                            *
ANNE M. SCOTT,              *
                            *                                             Filed: July 20, 2015
                Petitioner, *
                            *                                             Decision by Stipulation; Attorney’s
           v.               *                                             Fees & Costs
                            *
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
                Respondent. *
                            *
*****************************

Diana L. Stadelnikas Sedar, Maglio Christopher and Toale, PA, Sarasota, FL, for Petitioner

Debra Begley, U.S. Dep’t of Justice, Washington, DC, for Respondent

                            ATTORNEY’S FEES AND COSTS DECISION1

         On November 9, 2009, Anne Scott filed a petition seeking compensation under the National
Vaccine Injury Compensation Program (the “Vaccine Program@). On March 15, 2015, the parties
filed a stipulation detailing an amount to be awarded to Petitioner. I subsequently issued a decision
finding the parties’ stipulation to be reasonable and granting Petitioner the award outlined by the
stipulation.

        On July 20, 2015, counsel for both parties filed another joint stipulation, this time in regards
to attorney’s fees and costs. The parties have stipulated that Petitioner’s counsel should receive a
lump sum of $135,000.00, in the form of a check payable to Petitioner and Petitioner’s counsel.

1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (Dec. 17, 2002) (current version at 44 U.S.C. § 3501 (2014)). As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the published decision’s inclusion of certain kinds of confidential
information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction
“of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be available to
the public. Id.
This amount represents a sum to which Respondent does not object. In addition, and in compliance
with General Order No. 9, Petitioner has represented that she did incur any reimbursable costs in
proceeding on this petition.

        I approve the requested amount for attorney’s fees and costs as reasonable. Accordingly,
an award should be made in the form of a check in the amount of $135,000.00 payable jointly to
Petitioner and Petitioner’s counsel, Diana L. Stadelnikas Sedar, Esq. In the absence of a motion
for review filed pursuant to RCFC Appendix B, the clerk of the court SHALL ENTER
JUDGMENT in accordance with the terms of the parties’ stipulation.2


         IT IS SO ORDERED.
                                                                     /s/ Brian H. Corcoran
                                                                        Brian H. Corcoran
                                                                        Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice renouncing their
right to seek review.